Citation Nr: 1034302	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-06 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of 
a shell fragment wound to the sternal region and Muscle Group 
XXII, with retained foreign body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1968 to March 1970, including service in the Republic of 
Vietnam.  The Veteran was awarded the Combat Action Ribbon, the 
Purple Heart, and the Vietnam Campaign Medal with Device.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in June 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, 
which increased the disability rating for residuals of a shell 
fragment wound to Muscle Group XXII from 0 percent 
(noncompensable) to 10 percent.

In June 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.

The issue of entitlement to a nonservice-connected pension 
has been raised by the record, but has not been 
adjudicated by the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claims of 
entitlement to a disability rating in excess of 10 percent for a 
muscle injury due to a shell fragment wound to Muscle Group XXII.

The Veteran was afforded a VA examination in March 2008 in 
connection with his claim for an increased disability rating.  
However, that examination was limited to the scars resulting from 
his shell fragment wound; an examination of the affected muscle 
group and its functioning was not included.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Where a Muscle Group Injury 
from a shell fragment is concerned, a proper VA examination 
should include an assessment of the muscle group functioning, 
such as strength, endurance, and resistance testing of the 
affected muscles.  In addition, the impact of the disability at 
issue on the Veteran's ordinary activity, including his ability 
to work, should be considered. 

The Board notes that the Veteran is currently assigned a 10 
percent disability rating for the Muscle Group XII injury 
residuals, which reflects a moderate disability.  Criteria for 
evaluation of muscle group injuries are set forth in 38 C.F.R. 
§ 4.56(d) and include specific considerations related to the type 
of injury involved, the history and complaint related to the 
injury, and the objective findings of disability.  

Objective findings related to a moderate disability of the 
affected muscle group include entrance and, if present, exit 
scars which are linear or relatively small, and so situated as to 
indicate a relatively short track of the missile through the 
muscle tissue; signs of some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d).  Objective findings related to a moderately-
severe disability of the affected muscle group includes entrance 
and, if present, exit scars which are so situated as to indicate 
a track of a missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, or loss of 
muscle substance or loss of normal firm resistance of muscles 
compared with the sound side, and tests of strength and endurance 
of the muscle groups involved (compared with the sound side) 
which give positive evidence of impairment.  38 C.F.R. § 4.56(d)

Here, the Veteran's type of injury - a deep penetrating shell 
fragment wound with subsequent debridement - could be classified 
as either a moderate or a moderately-severe disability.  The 
history of more than 3 weeks hospitalization and complaints of 
fatigue, fatigue-pain, loss of power, and weakness, are also 
congruent with either a moderate or moderately severe disability.  
Further, the Veteran testified at hearing that he had to leave 
his job as a machinist because the pain of his injury rendered 
him unable to keep up with the demands of his job, which would be 
consistent with a moderately-severe disability.  The critical 
factor in determining whether the Veteran meets the criteria for 
moderately-severe disability, or 20 percent disability rating, 
will be whether the objective findings of impairment are 
demonstrated on examination.   

The Veteran also testified as to receiving current treatment for 
his service-connected disability at the Wichita VA Medical Center 
and at the Sumner County Family Care Center in Wellington, 
Kansas.  Efforts should be made to obtain all relevant records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Wichita 
VA Medical Center pertaining to treatment for 
the Veteran's residuals of a shell fragment 
wound to Muscle Group XXII dated since June 
2008.

2.  Contact the Veteran regarding obtaining 
the proper release form for treatment at the 
Sumner County Family Care Center in 
Wellington, Kansas.  Thereafter, make 
reasonable efforts to obtain these records.  
If these efforts are unsuccessful, notify the 
Veteran and give him an opportunity to 
respond.

3.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and extent of the Veteran's disability 
of residuals of a shell fragment wound to 
Muscle Group XXII.  The examiner is asked to 
respond to the following:

With respect to the Veteran's service-
connected disability of residuals of a shell 
fragment wound to Muscle Group XXII, describe 
the current condition of the disability.  In 
responding, please explicitly address all of 
the following criteria for evaluating a 
muscle disability, providing complete 
rationale:

(i) Are there indications upon palpation of 
loss of deep fascia or muscle substance?

(ii) Are there indications upon palpation of 
normal firm resistance of muscles compared 
with the sound side?

(iii) Do tests of strength, endurance and 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate positive evidence of impairment?

(iv) To what extent are the cardinal signs 
and symptoms of muscle disabilities, i.e., 
loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement 
manifested by the Veteran's shell fragment 
wound residuals in Muscle Group XXII?

(v) What impact does the Veteran's disability 
have on his ordinary activity, including his 
ability to work?  In responding, please 
include examples of his functional 
limitations and how often and for what length 
of time those limitations occur.

The claims folder must be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination.  The examination report must 
reflect that such a review was conducted.  
All indicated studies, particularly strength, 
endurance, and resistance testing of the 
affected muscles, should be completed.

4.  On completion of the foregoing, the claim 
should be adjudicated.  If the decision 
remains adverse to the Veteran, then provide 
him and his representative a supplemental 
statement of the case and return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


 
